 


110 HR 5650 IH: To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to limit the repair, restoration, reconstruction, or replacement of certain property and to discontinue large in-lieu contributions.
U.S. House of Representatives
2008-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5650 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2008 
Mr. Miller of Florida introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to limit the repair, restoration, reconstruction, or replacement of certain property and to discontinue large in-lieu contributions. 
 
 
1.Limitation on certain propertySection 406(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act is amended— 
(1)in paragraph (1) by striking The and inserting Except as provided in paragraph (4), the; and 
(2)by adding at the end the following: 
 
(4)Limitation on certain propertyThe President may not contribute Federal funds to a State or local government or private nonprofit organization for the repair, restoration, reconstruction, or replacement of real property, donated to a State or local government or private nonprofit organization, that the Director determines is not critical to the public welfare.. 
2.Discontinue large in-lieu contributionsSection 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act is amended by striking subsection (c). 
 
